Citation Nr: 1231579	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 9, 2004 for the grant of a total disability based on unemployability due to service connected disability (TDIU) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  The Veteran died in May 2010.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2006, March 2008, and again in February 2010, the Board remanded this claim for additional development.  While the claim was in remand status, the Veteran died in May 2010 and the appellant has substituted herself for claims pending before the Board at the time of his death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

In February 2010, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected PTSD and entitlement to a TDIU.  The appellant notified the RO of the Veteran's death in June 2010.  It was noted that the Veteran died in May 2010, and the certificate of death indicates that the immediate cause was lung cancer.  In January 2011, the RO granted service connection for the cause of the Veteran's death and basic eligibility to DEA was established.  In February 2012, the RO issued an SSOC on the issue of a TDIU in which it granted a TDIU effective December 9, 2004 to May 10, 2010, for accrued purposes.  It further informed the appellant that entitlement to a TDIU prior to December 9, 2004 was denied.  Also in February 2012, the RO increased the Veteran's evaluation for his PTSD to 50 percent effective from December 2004, and issued a statement of the case to the appellant.  She did not submit a timely appeal on that issue.  The appellant's representative has indicated that the appellant disagreed with the effective date of the TDIU.  

With respect to the issue of entitlement to an effective date earlier than December 9, 2004 for a TDIU for accrued benefits, the record reflects that the appellant herself has not received VCAA notice of the information and evidence necessary to substantiate the earlier effective date claim.  The RO should ensure full VCAA compliance in connection with this claim.  In this regard, the RO should ensure the appellant has notice of the evidence necessary to substantiate a claim for an earlier effective date for the award of TDIU for accrued benefits purposes and give her an opportunity to present information pertinent to the claim.  See 38 U.S.C.A § 5103A. 
In order to ensure that she receives the due process to which she is entitled, the Board will remand the case for the issuance of 38 U.S.C.A. § 5103(a) compliant notice.  

Accordingly, the case is REMANDED for the following action:

1.  Notice which complies with 38 U.S.C.A. § 5103(a) should be issued to the appellant on the issue of entitlement to an effective date earlier than December 9, 2004 for the grant of a total disability based on unemployability due to service connected disability (TDIU) for accrued benefits purposes.  Sufficient time should be allowed for a response.  

2.  Following completion of the above, the claim should be readjudicated as necessary.   The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

